Case 2:19-cr-00167-AJS Document 2 Filed 06/11/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT UN 14 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA “ns ™

CLERK U.S. DISTRICT COURT
UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA

y. Criminal vo [ 4 [lo T

ABDULRAHMAN ABDELAZIZ JAMEA
ARTHUR LEE WORTHY, II
MOHAMMED JIBRIL

 

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Shanicka L. Kennedy, Assistant
United States Attorney for said District, and submits this Indictment Memorandum to the Coutt:
I, THE INDICTMENT
A federal grand jury returned a seven-count Indictment against the above-named

\

defendants for alleged violations of federal law:

 

 

 

| COUNT OFFENSE DATE TITLE/SECTION DEFENDANT CHARGED .
1 Conspiracy to commit armed 18 U.S.C. §2118(d) All defendants
’ pharmacy robbery

From on or about September 27,
2018 through May 10, 2019.

2 Conspiracy to possess with intent to 21 U.S.C. § 846 All defendants
distribute and distribute controlled
substances

From on or about September 27,
2018 through May 10, 2019.

3,4,5,6, Armed pharmacy robbery 18 U.S.C. §§ JAMEA-AIl Counts

and 7 On or about September 27, 2018 2118(a) and (c) WORTHY, IJ-Counts 4, 5,
(Count 3), November 17, 2018 6 |
(Count 4), November 22, 2018 JIBRIL-Count 6

(Count 5), December 7, 2018 (Count
6) and May 10, 2019 (Count 7).
Case 2:19-cr-00167-AJS Document 2 Filed 06/11/19 Page 2 of 4

co

Il. ELEMENTS OF THE OFFENSES
A. As to Count 1:
In order for the crime of conspiracy to commit armed pharmacy robbery, in

violation of 18 U.S.C. § 2118(d), to be established, the government must prove all of the

following essential elements beyond a reasonable doubt:

1. That the defendant and at least one other person agreed to commit a robbery
of a pharmacy.
2. That the defendant knowingly and intentionally joined in the agreement.
3. That at least one conspirator committed an overt act in furtherance of the
conspiracy.

B. As to Count 2:

In order for the crime conspiracy to possess with intent to distribute and
distribute various Schedule II controlled substances, in violation of 21 U.S.C. § 846, to be
established, the government must prove all of the following essential ‘elements beyond a
reasonable doubt:

1. That two or more persons agreed to distribute and possess with intent to
distribute a controlled substance.

2. That the defendant was a party to or member of that agreement.

3. That the defendant joined the agreement or conspiracy knowing of its
objectives to distribute and possess with intent to distribute a controlled substance and intending
to join together with at least one other alleged conspirator to achieve those obj ectives; that is, that
the defendant and at least one other alleged conspirator shared a unity of purpose and the intent
to achieve those objectives.

4, That the substances are Schedule II controlled substance.

2
Case 2:19-cr-00167-AJS Document 2 Filed 06/11/19 Page 3 of 4

OF As to Counts 3, 4, 5, 6, and 7:

In order for the crime of armed pharmacy robbery, in violation of 18 U.S.C.
§§ 2118(a) and (c), to be established, the government must prove all of the following essential
elements beyond a reasonable doubt:

1. That the defendant took or attempted to take from the person or presence of
another by force or violence or by intimidation any material or compound containing any quantity
of a controlled substance belonging to or in the care, custody, control or possession of a person
registered with the Drug Enforcement Agency under section 302 of the Controlled Substances Act :
(21 U.S.C. Section 822);

2.- That the defendant intended to take any material or compound containing
any quantity of a controlled substance;

3. That the replacement cost of the controlled substance to the person
registered with the Drug Enforcement Administration was not less than $500.

4, That the defendant intentionally put the life of another person in jeopardy
by the use of a dangerous weapon or device.

Ill. PENALTIES

A. As to Count 1: Conspiracy to commit armed pharmacy robbery (1s U.S.C. §

2118(d)):
1. A term of imprisonment of not more than ten (10) years.
2. A fine not to exceed $250,000.
3, A term of supervised release of up to three (3) years
B. ' As to Count 2: Conspiracy to possess with intent to distribute and distribute

various Schedule II controlled substances (21 U.S.C. § 846):

1. A term of imprisonment of not more than twenty (20) years.

3
Case 2:19-cr-00167-AJS Document 2 Filed 06/11/19 Page 4 of 4

2. A fine not to exceed $1,000,000.
3. A term of supervised release of at least three (3) years.
For a second or subsequent felony drug conviction that is final, whether federal,
state, or foreign:
1. A term of imprisonment of not more than thirty (30) years.
2. A fine not to exceed $2,000,000.
| 3. A term of supervised release of at least six (6) years.
C. As to Counts 3, 4,5, 6, and 7: Armed pharmacy robbery (18 U.S.C. §§ 2118(a)
and (c)): |
1. A term of imprisonment of not more than twenty-five (25) years.’
2. ' A fine not to exceed $250,000.
3, A term of supervised release of up to three (3) years.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon which the
defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be applicable in this case.
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

~ SCOTT W. BRADY
United States Attorney

SHANICKA L. Crea .

Assistant U.S. Attorney
PA ID No. 88306
